Exhibit 10.2

LOAN AND SECURITY AGREEMENT (EX-IM LOAN FACILITY)

THIS LOAN AND SECURITY AGREEMENT (EX-IM LOAN FACILITY) (“EX-IM AGREEMENT”) dated
as of the Closing Date, between SILICON VALLEY BANK (“Bank”), California
corporation, and MOTIVE, INC., a Delaware corporation (“Borrower”), provides the
terms on which Bank will lend to Borrower and Borrower will repay Bank. The
parties agree as follows:

 

  1. ACCOUNTING AND OTHER TERMS

Accounting terms not defined in this EX-IM Agreement will be construed following
GAAP, Calculations and determinations must be made following GAAP. The term
“financial statements” includes the notes and schedules thereto. The terms
“including” and “includes” always mean “including (or includes) without
limitation” in this or any Loan Document. This EX-IM Agreement shall be
construed to impart upon Bank a duty to act reasonably at all times.

 

  2. LOAN AND TERMS OF PAYMENT

 

  2.1 Promise to Pay.

Borrower will pay Bank the unpaid principal amount of all EX-IM Advances and
interest on the unpaid principal amount of the EX-IM Advances as and when due in
accordance with this EX-IM Agreement.

 

  2.1.1 EX-IM Advances.

(a) Bank will make EX-IM Advances to Borrower not exceeding (i) the lesser of
(x) the EX-IM Committed Line or (y) the Foreign Borrowing Base, minus (ii) the
outstanding principal balance of any EX-IM Advances; provided, however, and
notwithstanding any other term or provision of this EX-IM Agreement, the
aggregate amount of outstanding EX-IM Advances hereunder together with the
aggregate amount of Advances outstanding under the Domestic Loan Agreement shall
not in any event exceed $8,000,000 jointly. Amounts borrowed under this Section
may be repaid and reborrowed during the term of this EX-IM Agreement.

(b) To obtain an EX-IM Advance, Borrower must notify Bank by facsimile or
telephone by 12:00 p.m. Pacific time on the Business Day the EX-IM Advance is to
be made. Borrower must promptly confirm the notification by delivering to Bank a
completed Transaction Report attached as Exhibit B and submit Export Orders in
connection with such EX-IM Advance. Bank will credit EX-IM Advances to
Borrower’s deposit account at Bank. Bank may make Credit Extensions under this
EX-IM Agreement based on instructions from a Responsible Officer or his or her
designee or without instructions if the Credit Extensions are necessary to meet
Obligations which have become due. Bank may rely on any telephone notice given
by a person whom Bank believes is a Responsible Officer or designee. Borrower
will indemnify Bank for any loss suffered by Bank from that reliance.

(c) The EX-IM Committed Line terminates on the EX-IM Maturity Date, when all
EX-IM Advances and other amounts due under this EX-IM Agreement are immediately
payable.

 

  2.2 Overadvances.

If the aggregate outstanding principal amount of EX-IM Advances made under
Section 2.1.1 exceed the lesser of either (i) the EX-IM Committed Line or
(ii) the Foreign Borrowing Base, Borrower must immediately pay Bank the excess.

 

  2.3 Interest Rate, Payments.

(a) Interest Rate. EX-IM Advances accrue interest on the outstanding principal
balance at a floating per annum rate equal to the greater of one quarter of one
percent (0.25%) above the Prime Rate or 6.25%, which interest shall be payable
monthly. Immediately upon the occurrence and during the continuance of an Event
of Default, Obligations accrue interest at two percent (2%) above the rate
effective immediately before the Event of Default. The interest rate increases
or decreases when the Prime Rate changes. Interest is computed on a 360 day year
for the actual number of days elapsed.

 

1



--------------------------------------------------------------------------------

(b) Payments. Interest due on the EX-IM Committed Line is payable on the first
(1st) day of each month. Bank may debit any of Borrower’s deposit accounts
including Account Number 3300444628 for principal and interest payments or any
amounts Borrower owes Bank under this Agreement. Bank will notify Borrower when
it debits Borrower’s accounts. These debits are not a set-off. Payments received
after 12:00 noon Pacific time are considered received at the opening of business
on the next Business Day. When a payment is due on a day that is not a Business
Day, the payment is due the next Business Day and additional fees or interest
accrues.

 

  2.4 Fees.

Borrower will pay:

(a) Bank Expenses. A facility fee of $40,000 which shall be nonrefundable, and
all Bank Expenses (including reasonable attorneys’ fees and expenses) invoiced
to Borrower at least one (1) Business Day after the Closing Date, and within ten
(10) Business Days after demand therefor, all Bank Expenses incurred through and
after the date of this EX-IM Agreement (including reasonable attorneys’ fees and
expenses); and

(b) EX-IM Bank Expenses. On the Closing Date, EX-IM Bank Expenses incurred
through the date hereof.

 

  2.5 Use of Proceeds.

Borrower will use the proceeds of the EX-IM Advances only for the purposes
specified in the EX-IM Borrower Agreement. Borrower will not use the proceeds of
the EX-IM Advances for any purpose prohibited by the EX-IM Borrower Agreement.

 

  2.6 EX-IM Guarantee.

To facilitate the financing of EX-IM Eligible Foreign Accounts, the EX-IM Bank
has agreed to guarantee the EX-IM Advances made under this EX-IM Agreement,
pursuant to a Master Guarantee Agreement, Loan Authorization Agreement and (to
the extent applicable) Delegated Authority Letter Agreement (collectively, the
“EX-IM Guarantee”). If, at any time after the EX-IM Guarantee has been entered
into by Bank, for any reason other than due to any action or inaction of
Borrower under the EX-IM Guarantee, (a) the EX-IM Guarantee shall cease to be in
full force and effect, or (b) if the EX-IM Bank declares the EX-IM Guarantee
void or revokes any obligations thereunder or denies liability thereunder, and
any Overadvance results from either of the foregoing, Bank shall provide notice
of such Overadvance to Borrower, and Borrower shall immediately pay the amount
of the excess to Bank. If, at any time after the EX-IM Guarantee has been
entered into by Bank, for any reason other than the one described in the
foregoing sentence, (x) the EX-IM Guarantee shall cease to be in full force and
effect, or (y) the EX-IM Bank declares the EX-IM Guarantee void or revokes any
obligations thereunder or denies liability thereunder, any such event shall
constitute an Event of Default under this EX-IM Agreement. Nothing in any
confidentiality agreement in this EX-IM Agreement or in any other agreement
shall restrict Bank’s right to make disclosures and provide information to the
EX-IM Bank in connection with the EX-IM Guarantee.

 

  2.7 EX-IM Borrower Agreement.

Borrower shall execute and deliver a Borrower Agreement, in the form specified
by the EX-IM Bank (attached hereto as Annex A), in favor of Bank and the EX-IM
Bank, together with an amendment thereto approved by the EX-IM Bank to conform
certain terms of such Borrower Agreement to the terms of this EX-IM Agreement
(as amended, the “EX-IM Borrower Agreement”). When the EX-IM Borrower Agreement
is entered into by Borrower and the EX-IM Bank and delivered to Bank, this EX-IM
Agreement shall be subject to all of the terms and conditions of the EX-IM
Borrower Agreement, all of which are hereby incorporated herein by this
reference. From and after the time Borrower and the EX-IM Bank have entered into
the EX-IM Borrower Agreement and delivered the same to Bank, Borrower expressly
agrees to perform all of the obligations and comply with all of the affirmative

 

2



--------------------------------------------------------------------------------

and negative covenants and all other terms and conditions set forth in the EX-IM
Borrower Agreement as though the same were expressly set forth herein. In the
event of any conflict between the terms of the EX-IM Borrower Agreement (if then
in effect) and the other terms of this EX-IM Agreement, whichever terms are more
restrictive shall apply. Borrower acknowledges and agrees that it has received a
copy of the Loan Authorization Agreement which is referred to in the EX-IM
Borrower Agreement. If the EX-IM Borrower Agreement is entered into by Borrower
and the EX-IM Bank and delivered to Bank, Borrower agrees to be bound by the
terms of the Loan Authorization Agreement, including, without limitation, by any
additions or revisions made prior to its execution on behalf of EX-IM Bank. Upon
the execution of the Loan Authorization Agreement by EX-IM Bank and Bank, it
shall become an attachment to the EX-IM Borrower Agreement. Borrower shall
reimburse Bank for all fees and all out of pocket costs and expenses incurred by
Bank with respect to the EX-IM Guaranty and the EX-IM Borrower Agreement,
including without limitation all facility fees and usage fees, and Bank is
authorized to debit any of Borrower’s deposit accounts with Bank for such fees,
costs and expenses when paid by Bank.

 

  3. CONDITIONS OF LOANS

 

  3.1 Conditions Precedent to Initial EX-IM Advance.

Bank’s obligation to make the initial EX-IM Advance is subject to the condition
precedent that it receives the agreements, documents and fees it requires.

 

  3.2 Conditions Precedent to all EX-IM Advances.

Bank’s obligations to make each EX-IM Advance, including the initial EX-IM
Advance, is subject to the following:

(a) timely receipt of any export purchase order and an EX-IM Borrowing Base
Certificate relating to the request;

(b) receipt of a Transaction Report;

(c) the representations and warranties in Section 5 must be true in all material
respects on the date of the Transaction Report and on the effective date of each
EX-IM Advance (or, if stated to have been made solely as of an earlier date,
were true in all material respects as of such date) and no Event of Default
shall have occurred and be continuing, or result from the EX-IM Advance. Each
EX-IM Advance is Borrower’s representation and warranty on that date that the
representations and warranties of Section 5 remain true in all material
respects; and

(d) the EX-IM Guarantee will be in full force and effect.

 

  4. CREATION OF SECURITY INTEREST

 

  4.1 Grant of Security Interest.

Borrower grants Bank a continuing security interest in all presently existing
and later acquired Collateral to secure all Obligations and performance of each
of Borrower’s duties under the Loan Documents. Except for Permitted Liens, any
security interest will be a first priority security interest in the Collateral.
Bank may place a “hold” on any deposit account pledged as Collateral if an Event
of Default has occurred and is continuing.

 

  4.2 Authorization to File.

Borrower authorizes Bank to file financing statements without notice to
Borrower, with all appropriate jurisdictions, as Bank deems appropriate, in
order to perfect or protect Bank’s interest in the Collateral.

 

  5. REPRESENTATIONS AND WARRANTIES

Borrower represents and warrants as follows:

 

  5.1 Domestic Loan Documents.

The representations and warranties contained in the Domestic Loan Documents,
which are incorporated into this EX-IM Agreement, are true and correct.

 

3



--------------------------------------------------------------------------------

  5.2 Accounts Receivable.

(a) For each Account Receivable with respect to which EX-IM Advances are
requested, on the date each EX-IM Advance is requested and made, such Account
Receivable shall meet the Minimum EX-IM Foreign Eligibility Requirements, as the
case may be, set forth in Section 13.1 below.

(b) All statements made and all unpaid balances appearing in all invoices,
instruments and other documents evidencing the Accounts Receivable are and shall
be true and correct and all such invoices, instruments and other documents, and
all of Borrower’s Books are genuine and in all respects what they purport to be.
All sales and other transactions underlying or giving rise to each Account
Receivable shall comply in all material respects with all applicable laws and
governmental rules and regulations. Borrower has no knowledge of any actual or
imminent Insolvency Proceeding of any Account Debtor whose accounts are an EX-IM
Eligible Account in any EX-IM Borrowing Base Certificate. To the best of
Borrower’s knowledge, all signatures and endorsements on all documents,
instruments, and agreements relating to all Accounts Receivable are genuine, and
all such documents, instruments and agreements are legally enforceable in
accordance with their terms.

 

  6. AFFIRMATIVE COVENANTS

Borrower will do all of the following:

 

  6.1 Domestic Loan Documents.

Borrower will comply with all the provisions of the Domestic Loan Documents.

 

  6.2 EX-IM Insurance.

If required by Bank, Borrower will obtain, and pay when due all premiums with
respect to, and maintain uninterrupted foreign credit insurance. In addition,
Borrower will execute in favor of Bank an assignment of proceeds of any
insurance policy obtained by Borrower and issued by EX-IM Bank insuring against
comprehensive commercial and political risk (the “EX-IM Bank Policy”). The
insurance proceeds from the EX-IM Bank Policy assigned or paid to Bank will be
applied to the balance outstanding under this EX-IM Agreement. Borrower will
immediately notify Bank and EX-IM Bank in writing upon submission of any claim
under the EX-IM Bank Policy. Then Bank will not be obligated to make any further
Credit Extensions to Borrower without prior approval from EX-IM Bank.

 

  6.3 Borrower Agreement.

Borrower will comply with all terms of the EX-IM Borrower Agreement. If any
provision of the EX-IM Borrower Agreement conflicts with any provision contained
in this EX-IM Agreement, the more strict provision, with respect to the
Borrower, will control.

 

  6.4 Reporting Requirements.

Borrower shall deliver all reports, certificates and other documents to Bank as
provided in the EX-IM Borrower Agreement, including, without limitation, an
EX-IM Borrowing Base Certificate on a monthly basis as described on Exhibit C
hereof, purchase orders and any other information that Bank and EX-IM Bank may
reasonably request. In addition, Borrower shall comply with the reporting
requirements set forth in the Domestic Loan Documents.

 

4



--------------------------------------------------------------------------------

  6.5 Further Assurances.

Borrower will execute any further instruments and take further action as Bank
requests to perfect or continue Bank’s security interest in the Collateral or to
effect the purposes of this EX-IM Agreement.

 

  7. NEGATIVE COVENANTS

Borrower will not do any of the following:

 

  7.1 Domestic Loan Documents.

Violate or fail to comply with the Domestic Loan Documents.

 

  7.2 EX-IM Borrower Agreement.

Violate or fail to comply with any provision of the EX-IM Borrower Agreement.

 

  7.3 EX-IM Agreement.

Take an action, or permit any action to be taken, that causes, or could be
expected to cause, the EX-IM Guarantee to not be in full force and effect.

 

  8. EVENTS OF DEFAULT

Any one of the following is an Event of Default:

 

  8.1 Payment Default.

If Borrower fails to pay any of the Obligations within three (3) Business Days
after their due date. During the additional period the failure to cure the
default is not an Event of Default (but no Credit Extension will be made during
the cure period);

 

  8.2 Covenant Default.

If Borrower violates any covenant in this EX-IM Agreement or in any of the
Domestic Loan Documents or the EX-IM Borrower Agreement and such violation
continues for fifteen (15) days after Borrower’s receipt of notice of such
violation.

If an Event of Default occurs under this EX-IM Agreement or the Domestic Loan
Documents.

 

  8.3 EX-IM Guarantee.

If the EX-IM Guarantee ceases for any reason to be in full force and effect, or
if the EX-IM Bank declares the EX-IM Guarantee void or revokes any obligations
under the EX-IM Guarantee.

 

  9. BANK’S RIGHTS AND REMEDIES

 

  9.1 Rights and Remedies.

When an Event of Default occurs and continues Bank may, without notice or
demand, do any or all of the following:

(a) Declare all Obligations immediately due and payable (but if an Event of
Default described in Section 8.5 of the Domestic Loan Agreement occurs all
Obligations are immediately due and payable without any action by Bank);

 

5



--------------------------------------------------------------------------------

(b) Stop advancing money or extending credit for Borrower’s benefit under this
EX-IM Agreement or under any other agreement between Borrower and Bank;

(c) Settle or adjust disputes and claims directly with account debtors for
amounts, on terms and in any order that Bank considers advisable;

(d) Make any payments and do any acts it considers necessary or reasonable to
protect its security interest in the Collateral. Borrower will assemble the
Collateral if Bank requires and make it available as Bank designates. Bank may
enter premises where the Collateral is located, take and maintain possession of
any part of the Collateral, and pay, purchase, contest, or compromise any Lien
which appears to be prior or superior to its security interest and pay all
expenses incurred. Borrower grants Bank a license to enter and occupy any of its
premises, without charge, to exercise any of Bank’s rights or remedies under
this Section 9.1;

(e) Apply to the Obligations any (i) balances and deposits of Borrower it holds,
or (ii) any amount held by Bank owing to or for the credit or the account of
Borrower;

(f) Ship, reclaim, recover, store, finish, maintain, repair, prepare for sale,
advertise for sale, and sell the Collateral; and

(g) Dispose of the Collateral according to the Code.

 

  9.2 Power of Attorney.

Effective only when an Event of Default occurs and continues, Borrower
irrevocably appoints Bank as its lawful attorney to: (i) endorse Borrower’s name
on any checks or other forms of payment or security; (ii) sign Borrower’s name
on any invoice or bill of lading for any Account or drafts against account
debtors, (iii) make, settle, and adjust all claims under Borrower’s insurance
policies; (iv) settle and adjust disputes and claims about the Accounts directly
with account debtors, for amounts and on terms Bank determines reasonable; and
(v) transfer the Collateral into the name of Bank or a third party as the Code
permits. Bank may exercise the power of attorney to sign Borrower’s name on any
documents necessary to perfect or continue the perfection of any security
interest regardless of whether an Event of Default has occurred. Bank’s
appointment as Borrower’s attorney in fact, and all of Bank’s rights and powers,
coupled with an interest, are irrevocable until all Obligations have been fully
repaid and performed and Bank’s obligation to provide EX-IM Advances terminates.

 

  9.3 Accounts Collection.

When an Event of Default occurs and continues, Bank may notify any Person owing
Borrower money of Bank’s security interest in the funds and verify the amount of
the Account, and Borrower must collect all payments received from such Persons
in trust for Bank and, if requested by Bank, immediately deliver the payments to
Bank in the form received from the account debtor, with proper endorsements for
deposit.

 

  9.4 Bank Expenses.

If Borrower fails to pay any amount or furnish any required proof of payment to
third persons Bank may make all or part of the payment or obtain insurance
policies required in Section 6.4 of the Domestic Loan Agreement, and take any
action under the policies Bank deems prudent. Any amounts paid by Bank are Bank
Expenses and immediately due and payable, bearing interest at the then
applicable rate and secured by the Collateral. No payments by Bank are deemed an
agreement to make similar payments in the future or Bank’s waiver of any Event
of Default.

 

  9.5 Bank’s Liability for Collateral.

If Bank complies with reasonable banking practices it is not liable for: (a) the
safekeeping of the Collateral; (b) any loss or damage to the Collateral; (c) any
diminution in the value of the Collateral; or (d) any act or default of any
carrier, warehouseman, bailee, or other person. Borrower bears all risk of loss,
damage or destruction of the Collateral.

 

6



--------------------------------------------------------------------------------

  9.6 Remedies Cumulative.

Bank’s rights and remedies under this EX-IM Agreement, the Loan Documents, and
all other agreements are cumulative. Bank has all rights and remedies provided
under the Code, by law, or in equity. Bank’s exercise of one right or remedy is
not an election, and Bank’s waiver of any Event of Default is not a continuing
waiver. Bank’s delay is not a waiver, election, or acquiescence. No waiver is
effective unless signed by Bank and then is only effective for the specific
instance and purpose for which it was given.

 

  9.7 Demand Waiver.

Borrower waives demand, notice of default or dishonor, notice of payment and
nonpayment, notice of any default (except as otherwise specified herein),
nonpayment at maturity, release, compromise, settlement, extension, or renewal
of accounts, documents, instruments, chattel paper, and guarantees held by Bank
on which Borrower is liable.

 

  9.8 EX-IM Direction.

Upon the occurrence of an Event of Default, EX-IM Bank shall have right to
(i) direct Bank to exercise the remedies specified in Section 9.1 and
(ii) request that Bank accelerate the maturity of any other loans to Borrower.

 

  9.9 EX-IM Notification.

Bank has the right to immediately notify EX-IM Bank in writing if it has
knowledge of any of the following events: (1) any failure to pay any amount due
under this EX-IM Agreement; (2) the Foreign Borrowing Base is less than the sum
of the outstanding Credit Extensions; (3) any failure to pay when due any amount
payable to Bank under any Loan Documents owing by Borrower to Bank; (4) the
filing of an action for debtor’s relief by, against or on behalf of Borrower;
(5) any threatened or pending material litigation against Borrower, or any
material dispute involving Borrower.

If Bank sends a notice to EX-IM Bank, Bank has the right to send EX-IM Bank a
written report on the status of events covered by the notice every 30 days after
the date of the original notification, until Bank files a claim with EX-IM Bank
or the defaults have been cured (but no EX-IM Advances may be required during
the cure period unless EX-IM Bank gives its written approval). If directed by
EX-IM Bank, Bank will have the right to exercise any rights it may have against
the Borrower to demand the immediate repayment of all amount outstanding under
the EX-IM Loan Documents.

 

  10. NOTICES

All notices or demands by any party about this EX-IM Agreement or any other
related agreement must be in writing and be personally delivered or sent by an
overnight delivery service, by certified mail, postage prepaid, return receipt
requested, or by telefacsimile to the addresses set forth below. A Party may
change its notice address by giving the other Party written notice.

 

7



--------------------------------------------------------------------------------

If to Borrower:    MOTIVE, INC.    12515 Research Blvd., Bldg. 5    Austin, TX
78759    Attn: Mike Fitzpatrick    Fax: 512.339.9040    Email: mikef@motive.com
If to Bank:    Silicon Valley Bank    7000 North Mopac, Suite 360    Austin,
Texas 78731    Attn: Phillip A. Wright    Fax: 512.794.0853   
Email: pwright@svb.com

 

  11. CHOICE OF LAW, VENUE AND JURY TRIAL WAIVER

California law governs the Loan Documents without regard to principles of
conflicts of law. Borrower and Bank each submit to the exclusive jurisdiction of
the State and Federal courts in Santa Clara County, California for any action or
claim arising out of the Loan Documents; provided, however, that nothing in this
EX-IM Agreement shall be deemed to operate to preclude Bank from bringing suit
or taking other legal action in any other jurisdiction to realize on the
Collateral or any other security for the Obligations, or to enforce a judgment
or other court order in favor of Bank. Borrower expressly submits and consents
in advance to such jurisdiction in any action or suit commenced in any such
court, and Borrower hereby waives any objection that it may have based upon lack
of personal jurisdiction, improper venue, or forum non conveniens and hereby
consents to the granting of such legal or equitable relief as is deemed
appropriate by such court. Borrower hereby waives personal service of the
summons, complaints, and other process issued in such action or suit and agrees
that service of such summons, complaints, and other process may be made by
registered or certified mail addressed to Borrower at the address set forth in
Section 10 of this EX-IM Agreement and that service so made shall be deemed
completed upon the earlier to occur of Borrower’s actual receipt thereof or
three (3) days after deposit in the U.S. mails, proper postage prepaid.

TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, BORROWER AND BANK EACH WAIVE
THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR
BASED UPON THIS EX-IM AGREEMENT, THE LOAN DOCUMENTS OR ANY CONTEMPLATED
TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS. THIS
WAIVER IS A MATERIAL INDUCEMENT FOR BOTH PARTIES TO ENTER INTO THIS EX-IM
AGREEMENT. EACH PARTY HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.

WITHOUT INTENDING IN ANY WAY TO LIMIT THE PARTIES’ AGREEMENT TO WAIVE THEIR
RESPECTIVE RIGHT TO A TRIAL BY JURY, if the above waiver of the right to a trial
by jury is not enforceable, the parties hereto agree that any and all disputes
or controversies of any nature between them arising at any time shall be decided
by a reference to a private judge, mutually selected by the parties (or, if they
cannot agree, by the Presiding Judge of the Santa Clara County, California
Superior Court) appointed in accordance with California Code of Civil Procedure
Section 638 (or pursuant to comparable provisions of federal law if the dispute
falls within the exclusive jurisdiction of the federal courts), sitting without
a jury, in Santa Clara County, California; and the parties hereby submit to the
jurisdiction of such court. The reference proceedings shall be conducted
pursuant to and in accordance with the provisions of California Code of Civil
Procedure §§ 638 through 645.1, inclusive. The private judge shall have the
power, among others, to grant provisional relief, including without limitation,
entering temporary restraining orders, issuing preliminary and permanent
injunctions and appointing receivers. All such proceedings shall be closed to
the public and confidential and all records relating thereto shall be
permanently sealed. If during the course of any dispute, a party desires to seek
provisional relief, but a judge has not been appointed at that point pursuant to
the judicial reference procedures, then such party may apply to the Santa Clara
County, California Superior Court for such relief. The proceeding before the
private judge shall be conducted in the same manner as it would be before a
court under the rules of evidence applicable to judicial proceedings. The
parties shall be entitled to discovery which shall be conducted in the same
manner as it would be before a court

 

8



--------------------------------------------------------------------------------

under the rules of discovery applicable to judicial proceedings. The private
judge shall oversee discovery and may enforce all discovery rules and order
applicable to judicial proceedings in the same manner as a trial court judge.
The parties agree that the selected or appointed private judge shall have the
power to decide all issues in the action or proceeding, whether of fact or of
law, and shall report a statement of decision thereon pursuant to the California
Code of Civil Procedure § 644(a). Nothing in this paragraph shall limit the
right of any party at any time to exercise self-help remedies, foreclose against
collateral, or obtain provisional remedies. The private judge shall also
determine all issues relating to the applicability, interpretation, and
enforceability of this paragraph.

 

  12. GENERAL PROVISIONS

 

  12.1 Successors and Assigns.

This EX-IM Agreement binds and is for the benefit of the successors and
permitted assigns of each party. Borrower may not assign this EX-IM Agreement or
any rights under it without Bank’s prior written consent which may be granted or
withheld in Bank’s discretion. Bank has the right, without the consent of or
notice to Borrower, to sell, transfer, negotiate, or grant participation in all
or any part of, or any interest in, Bank’s obligations, rights and benefits
under this EX-IM Agreement. Notwithstanding the foregoing, prior to the
occurrence of an Event of Default, Bank shall not assign any interest in the
EX-IM Loan Documents to an operating company which is a direct competitor of
Borrower.

 

  12.2 Indemnification.

Borrower will indemnify, defend and hold harmless Bank and its officers,
employees, and agents against: (a) all obligations, demands, claims, and
liabilities asserted by any other party in connection with the transactions
contemplated by the Loan Documents; and (b) all losses or Bank Expenses
incurred, or paid by Bank from, following, or consequential to transactions
between Bank and Borrower (including reasonable attorneys fees and expenses),
except for losses caused by Bank’s or any of its officers’, employees’, or
agents’ gross negligence or willful misconduct.

 

  12.3 Time of Essence.

Time is of the essence for the performance of all obligations in this EX-IM
Agreement.

 

  12.4 Severability of Provision.

Each provision of this EX-IM Agreement is severable from every other provision
in determining the enforceability of any provision.

 

  12.5 Amendments in Writing, Integration.

All amendments to this EX-IM Agreement must be in writing. This EX-IM Agreement
represents the entire agreement about this subject matter, and supersedes prior
negotiations or agreements. All prior agreements, understandings,
representations, warranties, and negotiations between the parties about the
subject matter of this EX-IM Agreement merge into this EX-IM Agreement and the
Loan Documents.

 

  12.6 Counterparts.

This EX-IM Agreement may be executed in any number of counterparts and by
different parties on separate counterparts, each of which, when executed and
delivered, are an original, and all taken together, constitute one Agreement.

 

9



--------------------------------------------------------------------------------

  12.7 Survival.

All covenants, representations and warranties made in this EX-IM Agreement
continue in full force while any Obligations remain outstanding. The obligations
of Borrower in Section 12.2 to indemnify Bank will survive until all statutes of
limitations for actions that may be brought against Bank have run.

 

  12.8 Confidentiality.

In handling any confidential information, Bank will exercise the same degree of
care that it exercises for its own proprietary information, but disclosure of
information may be made (i) to Bank’s subsidiaries or affiliates in connection
with their business with Borrower that have agreed to keep such information
confidential on the same basis as Bank, (ii) to prospective transferees or
purchasers of any interest in the Loans that have agreed to keep such
information confidential on the same basis as Bank, (iii) as required by law,
regulation, subpoena, or other order, (iv) as required in connection with Bank’s
examination or audit and (v) as Bank considers appropriate exercising remedies
under this EX-IM Agreement. Confidential information does not include
information that either: (a) is in the public domain or in Bank’s possession
when disclosed to Bank, or becomes part of the public domain after disclosure to
Bank; or (b) is disclosed to Bank by a third party, if Bank does not know that
the third party is prohibited from disclosing the information.

 

  12.9 EX-IM Borrower Agreement; Cross-Collateralization; Cross-Default;
Conflicts.

This EX-IM Agreement, the Domestic Loan Agreement and the EX-IM Borrower
Agreement shall continue in full force and effect until all Obligations have
been paid in full, and all rights and remedies under this EX-IM Agreement, the
Domestic Loan Agreement and the EX-IM Borrower Agreement are cumulative. Without
limiting the generality of the foregoing, all “Collateral” as defined in this
EX-IM Agreement, the Domestic Loan Agreement and as defined in the EX-IM
Borrower Agreement shall secure all EX-IM Advances and all interest thereon, and
all other Obligations. Any Event of Default under this EX-IM Agreement shall
also constitute an Event of Default under the EX-IM Borrower Agreement and the
Domestic Loan Agreement; any Event of Default under the Domestic Loan Agreement
shall also constitute an Event of Default under the EX-IM Borrower Agreement and
this EX-IM Agreement; and any Event of Default under the EX-IM Borrower
Agreement shall also constitute an Event of Default under this EX-IM Agreement
and the Domestic Loan Agreement. In the event Bank assigns its rights under this
EX-IM Agreement, the Domestic Loan Agreement, or the EX-IM Borrower Agreement
and/or under any note evidencing EX-IM Advances, to any third party, including,
without limitation, the EX-IM Bank, whether before or after the occurrence of
any Event of Default, Bank shall have the right (but not any obligation), in its
sole discretion, to allocate and apportion Collateral to the EX-IM Borrower
Agreement, the Domestic Loan Agreement and/or note assigned and to specify the
priorities of the respective security interests in such Collateral between
itself and the assignee, all without notice to or consent of the Borrower.
Should any term of this EX-IM Agreement conflict with any term of the Domestic
Loan Agreement or the EX-IM Borrower Agreement, the more restrictive term in
such agreements shall govern Borrower.

 

  13. DEFINITIONS

 

  13.1 Definitions.

Except as otherwise defined, terms that are capitalized in this EX-IM Agreement
will have the same meaning assigned in the Domestic Loan Documents and/or the
EX-IM Borrower Agreement, as applicable. In this EX-IM Agreement:

“Closing Date” is the date Bank executes this EX-IM Agreement as indicated on
the signature page hereof.

“Collateral” is the property described on Exhibit A.

“Credit Extension” is any EX-IM Advance, or any other extension of credit by
Bank for Borrower’s benefit under this EX-IM Agreement.

 

10



--------------------------------------------------------------------------------

“Domestic Loan Agreement” means that certain Loan and Security Agreement of even
date herewith, between Borrower and Bank.

“Domestic Loan Documents” the Domestic Loan Agreement, any note or notes
executed by Borrower in connection therewith or any other agreement entered into
in connection with the Domestic Loan Agreement, between Borrower and Bank.

“EX-IM Advance” or “EX-IM Advances” is a loan advance (or advances) under the
EX-IM Committed Line.

“EX-IM Bank” is the Export-Import Bank of the United States.

“EX-IM Bank Expenses” are all reasonable audit fees and expenses; reasonable
costs or expenses (including reasonable attorneys’ fees and expenses) for
preparing, negotiating, administering, defending and enforcing the EX-IM Loan
Documents (including appeals or Insolvency Proceedings) and the fees that the
Bank pays to the EX-IM Bank in consideration of the issuance of the EX-IM
Guarantee.

“EX-IM Borrower Agreement” is defined in Section 2.7.

“EX-IM Committed Line” is an EX-IM Advance or EX-IM Advances of up to Eight
Million Dollars ($8,000,000).

“EX-IM Eligible Foreign Accounts” means Accounts Receivable arising in the
ordinary course of Borrower’s business from Non-U.S. Account Debtors and that
meet all Borrower’s representations and warranties in Section 5.2 and conform in
all respects to the EX-IM Borrower Agreement, and either (a) are guaranteed by
EX-IM Bank, less any deductible; (b) are supported by letter(s) of credit
acceptable to Bank; (c) are owing from an Account Debtor whose principal place
of business is located in Canada (provided that Bank has perfected its security
interest in such Account to Bank’s satisfaction), or (d) that Bank approves in
writing. The following are the minimum requirements (the “Minimum EX-IM Foreign
Eligibility Requirements”) for an Account to be an EX-IM Eligible Foreign
Account. The Accounts Receivable must not be an Account:

(a) that does not arise from the sale of Items in the ordinary course of the
Borrower’s business;

(b) that is not subject to a valid, perfected, and enforceable first priority
security interest in favor of the Bank;

(c) as to which any covenant, representation or warranty contained in the Loan
Documents relating to such Account has been breached;

(d) that is not owned by the Borrower or is subject to any right, claim, or
interest of another party other than the Lien in favor of the Bank;

(e) with respect to which an invoice has not been sent;

(f) generated by the sale or provision of defense articles or services, subject
to exceptions approved in writing by Ex-Im Bank;

(g) that is due and payable from a military Buyer, subject to exceptions
approved in writing by Ex-Im Bank;

(h) that is due and payable from a foreign Buyer located in a country with which
Ex- Im Bank is legally prohibited from doing business as set forth in the
current Country Limitation Schedule. (Note: If the Borrower has knowledge that
an export to a country in which Ex-Im Bank may do business, as set forth in the
current Country Limitation Schedule, will be re-exported to a country with which
Ex-Im Bank is legally prohibited from doing business, the corresponding Accounts
Receivable (or a pro-rata portion thereof) are not eligible for inclusion in the
Export-Related Borrowing Base.);

 

11



--------------------------------------------------------------------------------

(i) that does not comply with the requirements of the Country Limitation
Schedule;

(j) that by its original terms is due and payable more than ninety (90) days
from the date of invoice (“EX-IM Foreign Eligibility Period”);

(k) have credit balances over sixty (60) days from due date;

(l) that is not paid within sixty (60) calendar days from its original due date
unless insured through Ex-Im Bank (or other acceptable) export credit insurance
for comprehensive commercial and political risk, in which case ninety
(90) calendar days shall apply;

(m) that arises from a sale of goods to or performance of services for an
employee, stockholder, or subsidiary of the Borrower, intra-company Accounts
Receivable or any Account from a stockholder, any person or entity with a
controlling interest in the Borrower or which shares common controlling
ownership with the Borrower;

(n) that is backed by a letter of credit where the Items covered by the subject
letter of credit have not yet been shipped, or where the covered services have
not yet provided;

(o) that the Bank or Ex-Im Bank, in its reasonable judgment, deem uncollectible
or unacceptable; this category includes, but is not limited to, finance charges
or late charges imposed on the foreign Buyer by the Borrower as a result of the
foreign Buyer’s past due status;

(p) that does not comply with the terms of sale as set forth by Ex-Im Bank;

(q) that is due and payable from an Buyer who becomes unable to pay its debts or
whose ability to pay its debts becomes questionable;

(r) that arises from a bill-and-hold, guaranteed sale, sale-and-return, sale on
approval, consignment, or any other repurchase or return basis or is evidenced
by chattel paper;

(s) for which the Items giving rise to such Accounts Receivable have not been
shipped to the Buyer or when the Items are services, such services have not been
performed or when the Export Order specifies a timing for invoicing the Items
other than shipment or performance and the Items have not been invoiced in
accordance with such terms of the Export Order, or the Accounts Receivable do
not otherwise represent a final sale;

(t) that is subject to any offset, deduction, defense, dispute, or counterclaim,
to the extent of such offset, deduction, defense, dispute, or counterclaim, or
the Buyer is also a creditor or supplier of the Borrower, or the Account is
contingent in any respect or for any reason;

(u) for which the Borrower has made any agreement with the Buyer for any
deduction therefrom, except for discounts or allowances made in the ordinary
course of business for prompt payment;

(v) for which any of the Items giving rise to such Account having been returned,
rejected, or repossessed;

(w) that arises from the sale of Items that do not meet 50% U.S. Content
requirements;

(x) that is deemed to be ineligible by Ex-Im Bank.

Bank reserves the right at any time after the Closing Date to adjust the Minimum
EX-IM Foreign Eligibility Requirements in its good faith business judgment and
establish new criteria to determine the foregoing.

“EX-IM Foreign Eligibility Period” is defined in the term “Eligible Foreign
Accounts.”

 

12



--------------------------------------------------------------------------------

“EX-IM Guarantee” is that certain Master Guarantee Agreement or other agreement,
as amended from time to time, the terms of which are incorporated into this
EX-IM Agreement.

“EX-IM Loan Documents” means that certain Export-Import Bank Loan and Security
Agreement (“EX-IM Loan Agreement”), any note or notes executed by Borrower in
connection therewith or any other agreement entered into in connection with this
EX-IM Loan Agreement, pursuant to which EX-IM Bank guarantees Borrower’s
obligations under this EX-IM Agreement.

“EX-IM Maturity Date” is July 6, 2009.

“Export Order” is a written export order or contract for the purchase by the
buyer from the Borrower of any finished goods or services which are intended for
export.

“Foreign Borrowing Base” means the lesser of (a) Eight Million Dollars
($8,000,000) or (b) ninety percent (90%) of EX-IM Eligible Foreign Accounts as
determined by Bank from Borrower’s most recent Transaction Report; provided,
however, Accounts that are billed in currencies other than in U.S. Dollars shall
be permitted (“Non-US Dollar Accounts”) as EX-IM Eligible Foreign Accounts
provided the foreign exchange risk is hedged, in all other cases Non-US Dollar
Accounts shall be subject to a seventy percent (70%) calculation; provided
further, however, that Bank may decrease the foregoing percentages in its good
faith business judgment based on events, conditions, contingencies, or risks
which, as determined by Bank, in connection with the results of an audit in
accordance with this EX-IM Agreement, may adversely affect Collateral.

“Loan Documents” are, collectively, this EX-IM Agreement, the Domestic Loan
Documents, any note, or notes or guaranties executed by Borrower or Guarantor in
connection with this EX-IM Agreement or the Domestic Loan Documents, and any
other present or future agreement between Borrower and/or for the benefit of
Bank in connection with this EX-IM Agreement or the Domestic Loan Documents, all
as amended, extended or restated.

“Minimum Foreign Eligibility Requirements” is defined in the term “Eligible
Foreign Accounts.”

“Obligations” are debts, principal, interest, Bank Expenses and other amounts
Borrower owes Bank now or later, including letters of credit and exchange
contracts and including interest accruing after Insolvency Proceedings begin, in
each case that arise under the Loan Documents.

“Schedule” is any attached schedule of exceptions.

“Transaction Report” is that certain report of transactions and schedule of
collections in the form attached hereto as Exhibit B.

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this EX-IM Agreement to be
executed as of the Closing Date.

 

BORROWER: MOTIVE, INC. By:  

/s/ Mike Fitzpatrick

Title:  

Chief Financial Officer

BANK: SILICON VALLEY BANK By:  

/s/ Phillip A. Wright

Title:  

Relationship Manager

Closing Date: July 7, 2008

[Signature page to Ex-Im Loan and Security Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

The Collateral consists of all of Borrower’s right, title and interest in and to
the following:

All goods, Accounts (including health-care Accounts), Equipment, Inventory,
contract rights or rights to payment of money, leases, license agreements,
franchise agreements, General Intangibles, commercial tort claims, documents,
instruments (including any promissory notes), chattel paper (whether tangible or
electronic), cash, deposit accounts, fixtures, letters of credit rights (whether
or not the letter of credit is evidenced by a writing), securities, and all
other investment property, supporting obligations, and financial assets, whether
now owned or hereafter acquired, wherever located; and

All Borrower’s Books relating to the foregoing, and any and all claims, rights
and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing.

Notwithstanding the foregoing, the Collateral shall not be deemed to include
(i) more than 66% of the total combined voting power of all classes of stock
entitled to vote the shares of capital stock of any Subsidiary of Borrower not
incorporated or organized under the laws of one of the States or jurisdictions
of the United States; (ii) any permit or license issued by a Governmental
Authority to Borrower or any agreement to which Borrower is a party, in each
case, only to the extent and for so long as the terms of such permit, license or
agreement or any law applicable thereto, validly prohibit the creation by
Borrower of a security interest in such permit, license or agreement in favor of
Bank (after giving effect to Sections 9-406(d), 9-407(a), 9-408(a) or 9-409 of
the Code (or any successor provision or provisions) or any other applicable law
(including the United States Bankruptcy Code) or principles of equity); and
(iii) motor vehicles the perfection of a security interest in which is excluded
from the Code in the relevant jurisdiction.

[Exhibit A to Ex-Im Loan and Security Agreement]